Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 6 and 10, the claim state the limitation ‘substantially’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘substantially’ encompass. In the interest of compact prosecution, the claims will be examined without the substantially limitation.
Regarding claim 8, the claim states,” The parts feeder of claim 1 wherein the flex crowder member changes in shape in relation to the length of the conveyor adjacent to the flex crowder member in response to the movement of the crowder landing member and the singulator crowder member forward and/or away from the conveyor,” is unclear.  If both crowders move the same amount and the same direction, there would be no change in shape of the flex crowder member.  The distance between the landing 
Regarding claim 9, lines 6 and 10, the claim state the limitation ‘substantially’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘substantially’ encompass. In the interest of compact prosecution, the claims will be examined without the substantially limitation.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a parts feeder for singulating parts.  The closest prior art does not disclose or make obvious a crowder landing member and a singulator crowder member connected by a flex crowder member positioned perpendicularly to a conveyor and the landing member and singulator are not aligned in relation to the conveyor in conjunction with the other structures in claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655